DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The references cited in the filed information disclosure statement have been reviewed and considered by the Examiner. 

Priority Documents 
Priority document JP 2021-096611 has not been received by the Office.  
 
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment. 
The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly, the title has been changed by Examiner's Amendment.    

The title has been amended as follows:
The new title is “REGISTRATION OF SETTING DATA IN AN IMAGE FORMING APPARATUS.”

End of amendment.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 

U.S. Patent No. 9,881,239 B2 to Katoh discloses instructing a computer to perform changing setting data for performing print control of a printing device to a value of customization setting to be stored in a storage unit (Katoh, Abstract).

U.S. Patent Application Publication No. 2008/0085133 A1 to Ishii discloses transmitting setting information from a PC to an image forming apparatus in which the setting is to be changed (Ishii, [0005]).

In regard to claim 1, prior art of record fails to teach or render obvious, alone or in combination, in a case where the process execution request is received from the terminal device, cause the image processing execution unit to execute the image processing according to the one or more setting values indicated by the specific setting data specified by the specific information included in the process execution request; and in a case where a first type of changing request requesting changing of stored contents in the setting storage area is received from the terminal device, change the stored contents in the setting storage area according to the first type of changing request, wherein in a case where a second type of changing request being different from the first type of changing request is received from the terminal device, changing according to the second type of changing request is restricted, the second type of changing request requesting changing of the stored contents in the setting storage area, in conjunction with the remaining limitations of claim 1.

In regard to claims 2-14, the claims depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1. 

In regard to claim 15, prior art of record fails to teach or render obvious, alone or in combination, in a case where the process execution request is received from the terminal device, cause the image processing execution unit to execute the image processing according to the one or more setting values indicated by the specific setting data specified by the specific information included in the process execution request; and in a case where a first type of changing request requesting changing of stored contents in the setting storage area is received from the terminal device, change the stored contents in the setting storage area according to the first type of changing request, wherein in a case where a second type of changing request being different from the first type of changing request is received from the terminal device, changing according to the second type of changing request is restricted, the second type of changing request requesting changing of the stored contents in the setting storage area, in conjunction with the remaining limitations of claim 15.

In regard to claim 16, prior art of record fails to teach or render obvious, alone or in combination, in a case where the process execution request is received from the terminal device, cause the image processing execution unit to execute the image processing according to the one or more setting values indicated by the specific setting data specified by the specific information included in the process execution request; and in a case where a first type of changing request requesting changing of stored contents in the setting storage area is received from the terminal device, change the stored contents in the setting storage area according to the first type of changing request, and send to the terminal device a restriction request requesting restriction of sending of a second type of changing request being different from the first type of 

In regard to claim 17, prior art of record fails to teach or render obvious, alone or in combination, in a case where the process execution request is received from the terminal device, cause the image processing execution unit to execute the image processing according to the one or more setting values indicated by the specific setting data specified by the specific information included in the process execution request; and in a case where a first type of changing request requesting changing of stored contents in the setting storage area is received from the terminal device, change the stored contents in the setting storage area according to the first type of changing request, and send to the terminal device a restriction request requesting restriction of sending of a second type of changing request being different from the first type of changing request, the second type of changing request requesting changing of the stored contents in the setting storage area, in conjunction with the remaining limitations of claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        02/24/2022